Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are pending.  Claims 1-15 and 20-25 stand withdrawn with traverse.  Claims 16-19 are under current examination.  

Claim Objections
All claims are objected to for the line numbers along the side of the page which are not necessary.  Please remove the line numbers in the claims in the next submission.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of compact prosecution the claims are interpreted to read on any shape falling within the scope of the term “nanoplate”.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
On page 14, Applicant cites MPEP 2173.05(b)(III) as providing examples of use of various words of approximation, including “substantially”.  
Applicant’s arguments are not persuasive because, one cannot unambiguously ascertain the metes and bounds of the instant claims.  The phrase “nanoplates having the [001] crystallographic axis substantially normal to the surfaces that define the thickness of the nanoplates” indicates that some particles falling within the scope of the term “nanoplate” will fall outside the scope of the claim and some will fall within the scope of the claim; however, “substantially normal to the surfaces” fails to define the extent of variability in plate shape permitted by the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh et al. (US 2018/0022775; publication date: 01/25/2018) in view of Cohen et al. (US 2004/0204372; publication date: 10/14/2004). 

Cavanagh discloses an ophthalmic (0006) aqueous (0380) nanosuspension (0138 and examples).  The composition disclosed by Cavanagh is suitable for ophthalmic use therefore it can be administered topically to the eyelids, eyelashes, or eyelid margin (also see 0260 and 0265).  The composition contains fluticasone propionate form A nanocrystals are in the form of nanoplates having a mean particle size of that embraces the size required by the instant claims (0021; see MPEP 2144.05) and that are characterized by XRPD pattern comprising peaks at about 7.8, 15.7, 20.8, 23.7, 24.5, and 32.5 degrees 2Ɵ (0009) and comprising further peaks at about 9.9, 13.0, 14.6, 16.0, 16.9, 18.1, and 34.3 degrees 2Ɵ (0028).  The nanoplates have the crystallographic axis substantially normal to the surfaces that define the thickness of the nanoplates (0023).  In the embodiment of claim 74 the invention contains the following: the fluticasone propionate form A nanocrystals may be present in the composition in an amount of 0.01 - 1%, and the composition may further comprise benzalkonium chloride at 0.002 to 0.01%, polysorbate 80 at 0.01 to 1%, glycerin at 0.1 to 1%, methylcellulose 4000 cP at 0.05 to 5%, sodium chloride at 0.05 to 5%.  Boric acid is a preferred buffer (0306) and buffer components may be present at from 0.1 to 1.5% (0305).  The pH may range from 6.5 to 7.5 and may be adjusted by adding 1N sodium hydroxide or 1N hydrochloric acid as needed (0311).  Cavanagh teaches water (Q.S.) (0466).  
Cavanagh teaches EDTA (0310)/edetate disodium (0295) but does not expressly teach using edetate disodium dihydrate.   

It would have been prima facie obvious to use edetate disodium dihydrate as the form of EDTA in Cavanagh’s invention because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07).  
With regard to dependent claims 17-19, the concentrations of fluticasone propionate disclosed by Cavanagh embrace the amounts recited in the claims and as such these limitations are considered prima facie obvious.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 

On page 15, Applicant argues that the claims have been amended in order to clarify at least some of the distinguishing features of the presently claimed invention.
The examiner notes that claim 16 has been amended to replace the word “including” with the word “comprising” in two locations.  This amendment addressed an indefiniteness issue; however, the examiner does not consider this to have any effect on how the claim is interpreted under 35 USC 102 or 103.  The amendment to the claims does not overcome the obviousness rejection. 


Please see the Response to Declaration section below for the examiner’s response to the allegation of unexpected results.  
  
On page 16, Applicant argues that Cavanagh does not teach the importance of a specific ratio of boric acid and glycerin it cannot render obvious the claimed invention.  On page 17, Applicant points to MPEP 2144.05 as stating that when a references disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.  Applicant argues that Cavanagh’s disclosure of 0.05 to 2.5% by weight and preferably from 0.1 to 1.5% by weight for borate buffers is broad enough to encompass a large number of possible distinct resulting effects of particle size, and would not lead one to the specific ratio of 1.0% : 0.9% boric acid glycerol complex of the invention, citing the Nadkarni declaration as showing unexpected results.  Applicant argues further that the MPEP indicates that the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness and that the examiner should articulate what would have motivated one of ordinary skill in the art to select the claimed species or subgenus, citing MPEP 2144.08.  
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with regard to Applicant’s arguments that the prior art does not provide sufficient guidance to arrive at the claimed values for amount of boric acid and glycerol, the examiner respectfully disagrees with Applicant’s position.  The prior art teaches each claimed ingredient in a range that narrowly embraces the amounts specifically recited in the claims.  A better analogy in this case is found in In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”
Regarding the specific ratio and Applicant’s assertion of unexpected results, as discussed below, Applicant has failed to meet the burden to overcome an obviousness rejection with a persuasive showing of unexpected results, therefore Applicant’s arguments to this effect are not persuasive for the reasons detailed on the Response to Declaration section below.  

On page 17, Applicant argues that Cavanagh indicates boric acid is used as a buffering agent and is silent with respect to using boric acid in a complex with glycerol as a stabilizer and Cohen suggests citrate is a preferred buffering agent and does not lead one having ordinary skill to the boric acid/glycerol complex of the invention.  
In response to applicant's argument that the prior art teaches boric acid as a pH adjusting agent/buffering agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  (See MPEP 2123.)

Response to Declaration:
The declaration by Akshay Nadkarni filed 03/15/2021 has been fully considered but is not persuasive for the following reasons: 

On page 1, Declarant cites certain benefits of the instant invention including better tolerability upon administration due to small particle sizes, stating that is desirable to obtain a nanosuspension with lesser aggregation with respect to particle size distribution.  Declarant describes an evaluation of the particle size distribution of a composition, the “Reference Composition”, having all of the claimed ingredients in the claimed amount, save that the Reference Composition contains 0.5% by weight boric acid, rather than 1.0% by weight, as recited in the claims.  Declarant describes the process of making the Reference Composition and presents a graph of the particle size distribution of the Reference Composition as determined by a Horiba LA-950S2 PSD analyzer in Figure A1-1.  On page 5 of the declaration, the data in graph form are compared to the listed mean, mode, median, D10 and D90 of Example 2, according to the claimed invention, as reported in the specification.  
Declarant is referred to MPEP 716.02(b), which details the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results.  
In the instant case, Declarant has not provided a side by side comparison, i.e. experiments that are performed on the same day, side-by-side.  This is to ensure day to day variability in factors such as equipment, lab conditions, or individuals carrying out the experiment do not affect the results.  Moreover, the graph presented in Figure A1-1 cannot be readily compared to the listed mean, mode, median etc listed for Example 2 (according to the invention, as presented in the specification).  The examiner’s position that the superiority of the claimed invention over a composition containing half the claimed amount of boric acid is ambiguous is supported by the specification and drawings which indicate that particle sizes in the range of 10,000 m amounts to excessive aggregation (see Figures 2 and 3, Drawing Sheet 2).  The benefit of a particle size distribution falling entirely within the 0.040 to 2,000 m, and therefore the practical significance of the data presented in the declaration, is wholly unclear.  Finally, the position that increasing boric acid content decreases aggregation is not unambiguously unexpected because boric acid was known to act as an deflocculating agent at the time the instant invention was filed:  Blair et al. (US 2006/0263123; publication date: 11/23/2006) discloses that both sodium borate (the sodium conjugate base of boric acid) and glycerol were known deflocculating agents, therefore one would expect increasing the concentration of a known deflocculating agent would decrease aggregation.  .  The Blair disclosure solves the same problem as the instant application agglomeration 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,174,071 in view of Ignar et al. (US 2015/0297614; publication date: 10/22/2015) and further in view of Cohen et al. (US 2004/0204372; publication date: 10/14/2004) and Suzuki et al. (US 2003/0194441; publication date: 10/16/2003).   

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘071 patent embrace a topical formulation comprising a suspension of nanocrystals of fluticasone propionate wherein the concentration of fluticasone propionate nanocrystals is 0.01%-1%; benzalkonium chloride 0.002-0.01%; polysorbate 80, 0.01-1%; glycerin 0.1-10%; methyl cellulose 4000 cP, 0.05-5%; sodium chloride 0.05-5%; water and the formulation has a pH of about 6.8-7.2.  The ingredients of the composition are compatible with ophthalmic use and application to the eyelids, eyelashes, or eyelid margin.  The pH recited in claim 11 is very close to the range prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Claim 10 of the ‘071 patent recites that the composition may contain a buffering agent.  Turning to col 44, the specification indicates that borate buffers (including boric acid) are preferred buffering agents.  The examiner considers it a matter of routine to optimize the amount of boric acid in the composition (see MPEP 2144.05(II)).  
The nanocrystals of fluticasone propionate polymorph 1 having a crystalline habit (Form A) are characterized in that the [001] crystallographic axis is substantially normal to the surfaces that define the thickness of the nanocrystals, the nanocrystals have a size distribution of about 100-1000 nm and a X-ray powder diffraction pattern with characteristic peaks at about 7.8, 15.7, 20.8, 23.7, 24.5, 32.5 degrees 2θ and additional peaks at about 9.9, 13.0, 14.6, 16.0, 16.9, 18.1, and 34.3 degrees 2θ.
The claims of the ‘071 patent are silent with respect to including edetate disodium dihydrate 
Ignar discloses that a fluticasone salt can be preserved with EDTA (0185).  It would have been prima facie obvious to use EDTA to preserve the fluticasone composition embraced by the ‘071 patent. One having ordinary skill in the art would have been motivated to do so in order to improve the long term storage of the composition.  One would have reasonable expectation of success because adding EDTA to pharmaceutical compositions was very well known in the art at the time the instant invention was filed. 

It would have been prima facie obvious to use edetate disodium dihydrate as the form of EDTA in Cavanagh’s invention because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07).  
The claims of the ‘071 patent are silent with respect to including 1N hydrochloric acid or 1N sodium hydroxide in the composition.
Suzuki discloses adjusting pH with 1N sodium hydroxide (0071).  
It would have been prima facie obvious to use 1N sodium hydroxide to adjust the pH of the composition embraced by the ‘071 claims because one having ordinary skill in the art would recognize this as a suitable substance to do so (see MPEP 2144.07).  
With regard to dependent claims 17-19, the concentrations of fluticasone propionate recited in the ‘071 patent embrace the amounts recited in the claims and as such these limitations are considered prima facie obvious.  

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 

On page 19, Applicant cites the specific ratio of boric acid to glycerin discussed in the remarks traversing the obviousness rejection.
Applicant’s arguments are not persuasive for the reasons set forth above in the Response to Arguments section following the obviousness rejection. 

On page 19, Applicant argues that the skilled Artisan would have to discover that the two components could function as a stabilizer of the nanocrystals and seek to optimize concentrations from both boric acid and glycerol to provide the results that Applicant discovered and claimed herein, but neither the specific ratio nor the unexpected feature of the combination is disclosed or suggested by the ‘071 patent, thus there is no motivation to do what the Applicant has done.  
In response to applicant's argument that the prior art would need to discover that the two components could function as a stabilizer of the nanocrystals and seek to optimize the concentrations of both boric acid glycerol, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, the quantities of each ingredient are considered obvious as set forth in the nonstatutory double patenting rejection above.  In the absence of a persuasive showing of unexpected results, the obviousness-type double patenting rejection is maintained.  (See the response to declaration section above for a discussion of the burden on applicant to overcome an obviousness rejection with a persuasive showing of unexpected results.)  

On page 19, Applicant argues that Ignar does not disclose a buffering agent and Cohen suggests citrate as preferred.  On page 20, Applicant argues further that none of 
As noted above, Applicant has not met the burden to overcome an obviousness rejection with a persuasive showing of unexpected results, see discussion in the Response to Declaration section, above.  

On page 19, Applicant argues further that Suzuki discloses boric acid as a pH adjusting agent and as a buffering agent, not as a complexing agent.  
Please see above regarding Applicant having a different reason for combining references.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617